DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claim 24 is newly added. Claims 2-5, 8-10, 15, 18-20 & 22-23 are cancelled. Claims 1, 6-7, 11-14, 16-17, 21 & 24 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 11-14, 16-17, 21 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0101886 A1) in view of Inagaki (US 2011/0059368 A1), Kikuchi (US 2009/0274955 A1) and Samii (US 6,949,315 B1).
Regarding claims 1, 6-7, 21 & 24, Jung teaches a battery separator, for a rechargeable lithium battery of 4.5V or greater, comprising at least one porous membrane having a ceramic coating on at least one side of the porous membrane, wherein the lithium battery has a chemistry that extends a charging voltage of the lithium battery to at least 5 volts ([0040]-[0048]). Jung further teaches the battery separator being a single or multilayer porous membrane ([0045]). However, Jung is silent as to the battery separator being a microporous membrane comprising an embedded ceramic material and a blend, mixture or co-polymer of a polyolefin selected from the group listed in instant claim 1 and a polymer selected from the group described in instant claim 1 (claim 1) and wherein the microporous membrane has a uniform sub-micron pore structure (claim 24).													Inagaki teaches a separator for a high power lithium ion rechargeable battery wherein the separator comprises a microporous membrane having uniform pores less than 1 micron ([0024]-[0025], [0027] & [0056]).											It would have been obvious to one ordinary skill in the art to use a microporous membrane, as described in Inagaki above, in order to achieve desirable air permeability, good high-rate characteristics and low self-discharge characteristics as taught by Inagaki ([0025] & [0027]).											Kikuchi teaches a battery separator for a rechargeable lithium battery, wherein the battery separator includes a multilayer microporous membrane comprising a second microporous layer including a blend or mixture of a polyolefin such as ultrahigh molecular weight polyethylene (UHMWPE) and a heat-resistant polymer such as polyphenylene sulfide ([0030]-[0059]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a multilayer microporous membrane including a mixture or blend of a polyolefin such as UHMWPE and a heat-resistant polymer such as polyphenylene sulfide, as described by Kikuchi above, in order to provide a separator membrane having well-balanced shutdown properties and meltdown properties as well as good film formability as taught by Kikuchi ([0010]).											Samii teaches a microporous battery separator comprising a ceramic material such as titania embedded in UHMWPE (Col.4, L.65 – Col.4, L.6). Samii further teaches alumina (i.e aluminum oxide) as an equivalent material which can be used as the ceramic material to be embedded in the UHMWPE (Col.7, L.42-48). Samii also teaches the filler being any other metal oxide as well as a mixture of one or more of alumina, titania, and calcium or magnesium hydroxide (Col.7, L.42-48).										It would have been obvious to embed a ceramic material such as alumina in the microporous membrane of modified Jung in order to add structural integrity at high temperatures, increase puncture resistance, reduce impedance and increase porosity among other advantages as taught by Samii (Col.3, L.47 – Col.4, L.6).  							Moreover, Jung as modified by Inagaki, Kikuchi and Samii teaches a microporous membrane including a blend or mixture of a polyolefin such as UHMWPE and a heat-resistant polymer such as polyphenylene sulfide as well as an embedded ceramic material which reads on the presently claimed microporous membrane of claim 1. Thus, the modified membrane of Jung corresponds to a polymer separator membrane which uses an embedded ceramic material to achieve a 5 Volt charging voltage capability in a lithium ion rechargeable battery. Moreover, one of ordinary skill in the art would expect the microporous membrane disclosed in Jung as modified by Inagaki, Kikuchi and Samii to inherently be stable against oxidation in a lithium ion battery with a cell voltage up to or equal to 5 volts, wherein cell voltage may be a measure of the potential difference between a positive electrode and a negative electrode in an electrochemical cell since the structure (i.e a microporous membrane with a ceramic coating on at least one side) and composition (i.e membrane comprising the claimed blend  of a polyolefin and polymer, respectively, selected from the groups listed in instant claim 1 and an embedded ceramic material) of Jung’s modified membrane is substantially identical to the presently claimed . “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2144.05 I.
Regarding claims 11-14, Jung as modified by Inagaki, Kikuchi and Samii teaches the microporous battery separator membrane of claim of 1, but does not explicitly teach the membrane having a thermal shutdown function and is silent as to a stability temperature of the membrane.											However, modified Jung teaches a separator having substantially the same structure and composition (i.e microporous separator membrane comprising a ceramic material embedded in the instantly claimed polymer mixture or blend making up the membrane with a ceramic coating on one side). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 II.                                                                                                                                                         
Regarding claim 16, Jung as modified by Inagaki, Kikuchi and Samii teaches the microporous battery separator of claim 1. Jung further teaches the microporous battery separator being used in a rechargeable lithium battery ([0040]).
Regarding claim 17, Jung as modified by Inagaki, Kikuchi and Samii teaches the microporous battery separator of claim 1. Jung further teaches an electric drive vehicle comprising the battery separator of claim 1 ([0040]).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2013/0101886 A1) in view of Inagaki (US 2011/0059368 A1), Saito (US 2015/0037653 A1) and Samii (US 6,949,315 B1).
Regarding claim 1, Jung teaches a battery separator, for a high voltage rechargeable lithium battery of 4.5V or greater, comprising at least one porous membrane having a ceramic coating on at least one side of the porous membrane, wherein the lithium battery has a chemistry that extends a charging voltage of the lithium battery to at least 5 volts and is stable against oxidation in a lithium ion battery with a cell voltage up to or equal to 5 volts, wherein cell voltage may be a measure of the potential difference between a positive electrode and a negative electrode in an electrochemical cell ([0040]-[0048]). Jung further teaches the battery separator being a single or multilayer porous membrane ([0045]). However, Jung is silent as to the battery separator being a microporous membrane comprising an embedded ceramic material and a blend, mixture or co-polymer of a polyolefin selected from the group listed in instant claim 1 and a polymer selected from the group described in instant claim 1.						Inagaki teaches a separator for a high power lithium ion rechargeable battery wherein the separator comprises a microporous membrane having uniform pores less than 1 micron ([0024]-[0025], [0027] & [0056]).											It would have been obvious to one ordinary skill in the art to use a microporous membrane, as described in Inagaki above, in order to achieve desirable air permeability, good high-rate characteristics and low self-discharge characteristics as taught by Inagaki ([0025] & [0027]).												Saito teaches a battery separator comprising a multilayer microporous membrane having first microporous layers composed of a first polyolefin and a second microporous layer composed of a second polyolefin and placed between the first microporous layers, wherein the first and second polyolefins can be ultra-high molecular weight polyethylene (UHMWPE), polyethylene such as high-density polyethylene (HDPE), polypropylene or any mixture thereof. Saito further teaches that each of the first and second microporous layers can further include poly(4-methylpentene) in addition to the above described polyolefin to form a mixture or copolymer ([0002] & [0017]-[0025]).							It would have been obvious to use the battery separator of Saito because it has high durability due to a dense microporous structure and provides a battery separator with improved quality and excellent safety and durability as taught by Saito ([0016]).				Samii teaches a microporous battery separator comprising a ceramic material such as titania embedded in UHMWPE (Col.4, L.65 – Col.4, L.6). Samii further teaches alumina (i.e aluminum oxide) as an equivalent material which can be used as the ceramic material to be embedded in the UHMWPE (Col.7, L.42-48). Samii also teaches the filler being any other metal oxide as well as a mixture of one or more of alumina, titania, and calcium or magnesium hydroxide (Col.7, L.42-48). For instance, a mixture of titania and alumina can be used as the filled to be embedded in UHMWPE which reads on the subject matter of claim 18.		It would have been obvious to embed a ceramic material such as alumina in the microporous membrane of modified Jung, in particular in the UHMWPE layer of modified Jung in order to add structural integrity at high temperatures, increase puncture resistance, reduce impedance and increase porosity among other advantages as taught by Samii (Col.3, L.47 – Col.4, L.6).  

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of references, Jung/Kikuchi/Samii and Jung/Inagaki/Saito/Samii, does not fairly teach or suggest a porous membrane including a blend, mixture or co-polymer of a polyolefin polymer, a non-polyolefinic polymer, the examiner respectfully disagrees.								Contrary to applicant’s assertions, Kikuchi renders obvious the use of a porous membrane including a blend of a polyolefin polymer and non-polyolefinic polymer such as polyphenylene sulfide as a heat resistant polymer to provide a separator membrane having well-balanced shutdown properties and meltdown properties as well as good film formability ([0010]) as noted in the above rejection of claim 1. Furthermore, it is noted that Saito teaches a membrane including a blend of a polyolefin polymer and a non-polyolefin polymer such as poly(4-methylpentene) ([0018]-[0025]).
	Thus, in view of the foregoing, claims 1, 6-7, 11-14, 16-17, 21 & 24 stand rejected. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727